Citation Nr: 0314883	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  00-21 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for prostate cancer as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1941 to 
January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 RO rating decision.


FINDING OF FACT

The veteran died on April [redacted], 2003, during the pendency of 
his appeal for entitlement to service connection for prostate 
cancer as the result of ionizing radiation.


CONCLUSION OF LAW

The Board does not have jurisdiction to address the merits of 
the veteran's claim of entitlement to service connection for 
prostate cancer as the result of ionizing radiation.  38 
C.F.R. § 20.1302 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2003, the RO notified the Board that the veteran had 
died in April 2003.  A copy of the veteran's death 
certificate was received at the Board in June 2003.  The 
death certificate shows that the veteran had died on April 
[redacted], 2003.  

Unfortunately, the veteran's death came during the pendency 
of an appeal from a December 1999 rating decision that had 
denied service connection for prostate cancer.  As a matter 
of law, veterans' claims for benefits under chapter 11 of 
title 38, United States Code, do not survive their deaths.  
See, e.g., Richard ex rel. Richard v. West, 161 F.3d 719, 
721-23 (Fed. Cir. 1998); Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996).  Consequently, the veteran's appeal 
must be dismissed.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997).

In reaching this determination, the Board intimates no 
opinion as to the merits of the appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2002).


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

